Title: To George Washington from Ephraim Blaine, 9 January 1778
From: Blaine, Ephraim
To: Washington, George



May it please You[r] Excellency
Lebanon Lancaster County [Pa.]9th Jany 1778

Upon my return from the south Branch of Potomack where I made Contracts for a Considerable Quantity of pork, I received orders from

the Board of War to seize every Kind of provisions and spiritous liquors necessary for the Army, have been in this County and Berks this ten days & hope to procure six hundred head of Fatt cattle and a Considerable Quantity of Whisky, but Forestallers are giving great prices and Stealing it off daily, I sincearly wish one or two examples cou’d be made of them, shall use every precation to discover and seize such of their purchases as I can Meet with, which is Necessary for the Army.
Have engaged large Quantities of Flour, and as the Legislative Authority of this State have advanced the pay of Waggons & teams have no reason to doubt a plentiful supply of that Article, have inform’d the Board of War the approaching scarcity of beef and requested them to adopt such Measures as to them might seem proper to Keep up a supply for your Excellency’s Army so soon as I load some Waggons with Whisky, and forward two droves of cattle shall return to camp—am with Much respect, your Excellency’s Most Obdt & Most Hble Servt

Eph. Blaine D.C.G.

